              Case 3:21-cv-02304-LB Document 1 Filed 03/31/21 Page 1 of 12



 1   FREEDMAN+TAITELMAN, LLP
     Michael A. Taitelman, Esq. (SBN 156254)
 2   mtaitelman@ftllp.com
     Sean M. Hardy, Esq. (SBN 266446)
 3   smhardy@ftllp.com
     1801 Century Park West, Fifth Floor
 4   Los Angeles, California 90067
     Tel: (310) 201-0005
 5   Fax: (310) 201-0045

 6   Attorneys for Plaintiff O’SHEA JACKSON, SR. (p/k/a “ICE CUBE”)

 7
                             IN THE UNITED STATES DISTRICT COURT
 8
                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
 9

10
      O’SHEA JACKSON, SR. (p/k/a “ICE CUBE”), Civ. No.
11    an individual,
                                              COMPLAINT FOR:
12                    Plaintiff,

13    v.                                          (1) Violation of Lanham Act (15 U.S.C. §
                                                  1125(a));
14    ROBINHOOD MARKETS, INC., a Delaware
      corporation; ROBINHOOD FINANCIAL LLC,
15    a Delaware limited liability company,       (2) Violation of California Civil Code §
                                                  3344(a);
16                        Defendants.
                                                  (3) Misappropriation of Likeness Under
17                                                California Common Law;
18
                                                  (4) Unfair Competition under California
19                                                Business and Professions Code §§ 17200

20
                                                  DEMAND FOR TRIAL BY JURY
21

22

23

24

25

26

27

28


                                                   1
                                               COMPLAINT
                  Case 3:21-cv-02304-LB Document 1 Filed 03/31/21 Page 2 of 12



 1           Plaintiff, O’SHEA JACKSON, SR., professionally known as ICE CUBE (“Ice Cube” or

 2   “Plaintiff”), by and through his undersigned counsel, brings this Complaint against Defendants,

 3   ROBINHOOD MARKETS, INC. (“Robinhood”) and ROBINHOOD FINANCIAL LLC (“Robinhood

 4   Financial”) (Robinhood and Robinhood Financial are, collectively, the “Defendants”), for damages and

 5   injunctive relief, and in support thereof states as follows:

 6                                               INTRODUCTION

 7           1.      Robinhood is an unscrupulous and predatory conglomerate that professes to be a financial

 8   services company for the everyday person. In truth, Robinhood is a wolf in sheep’s clothing. It is the

 9   archetypal example of an amoral corporation that places profits over people. Robinhood’s corporate

10   malfeasance is no secret. Over the course of its brief existence, Robinhood has been: (a) the subject of

11   investigations too numerous to list, but currently by not less than five separate governmental bodies; (b)

12   fined several times by federal regulatory agencies, including most recently a $65 million settlement with

13   the SEC in December 2020; and (c) named as a defendant in hundreds of lawsuits, including currently

14   over 50 class action lawsuits. No wonder. In 2020 alone, it was widely reported that Robinhood’s stock

15   trading app – which depends on trigger-finger immediacy – went down not less than 90 separate times.

16   Robinhood is selling a garbage trading platform to the American public and laughing all the way to the

17   bank.

18           2.      At this point, the evidence is clear that Robinhood is selling a dangerous bill of goods to

19   unsuspecting consumers across the nation. Robinhood CEO Vlad “the Stock Impaler” Tenev recently

20   offered corporate crocodile tears during sworn Congressional testimony when confronted with the fact

21   that an inexperienced 20-year-old Robinhood user committed suicide after he was wrongly told he owed

22   over $730,000 due to some risky Robinhood trades. There was no Robinhood helpline for the user to

23   call and several emails for help went unanswered by Robinhood until the date of his suicide. Human

24   lives are simply collateral damage as Robinhood single-mindedly rushes toward an initial public offering,

25   so its feckless and apathetic Millennial founders can jump ship and live out their days in luxury and

26   hedonism. Robinhood is simply another get-rich-quick scheme for the most privileged people in

27   America. Robinhood flagrantly displays its belief that it is exempt from the rules and laws that govern

28   everyone else in the United States.


                                                        2
                                                    COMPLAINT
                 Case 3:21-cv-02304-LB Document 1 Filed 03/31/21 Page 3 of 12



 1          3.      In a cynical effort to appeal to a young demographic, Robinhood has engaged celebrity

 2   endorsers such as Jay-Z, Nas, and Jared Leto to endorse its products and services. However, in an act of

 3   unmitigated gall and transparent retribution, Robinhood and its subsidiary have now used the image and

 4   likeness of Ice Cube – without his permission – to promote Robinhood’s terrible products and services.

 5   Robinhood has picked on the wrong man this time.

 6          4.      Robinhood’s wholly-owned subsidiary Robinhood Financial serves as a propaganda arm

 7   for Robinhood. Through its “Robinhood Snacks” website and app, Robinhood Financial advertises and

 8   promotes Robinhood’s financial services and products to millions of consumers across the United States.

 9          5.      Ice Cube is one of the world’s best-known artists – a rapper, actor, and entrepreneur whose

10   life story has served as an inspiration to millions. From his days as one of the founding members of the

11   seminal rap group N.W.A., to his platinum-record selling solo career, to his successful acting endeavors,

12   Ice Cube’s image and likeness have become a well-established brand. Ice Cube is also a noted activist

13   for social justice and civil rights, having shepherded and promoted A Contract with Black America in

14   2020 to address the systemic racism affecting Black Americans.

15          6.      In March 2021, in the midst of Robinhood’s meltdown, Defendants deliberately and

16   shamelessly misappropriated Ice Cube’s image and likeness to promote Robinhood’s horrible products

17   and services – the last things in the world to which Ice Cube would ever attach his image and likeness.

18   This blatant theft of Ice Cube’s image and likeness to endorse Robinhood’s dangerous products and

19   services has resulted in substantial damage to Ice Cube. In short, just as Robinhood’s recent well-known

20   conduct has resulted in Congressional investigations and numerous class action lawsuits, so too has it

21   stolen and diminished the hard-earned image and brand of Ice Cube, one of the most prominent Black

22   voices in America.

23          7.      Ice Cube has spent years meticulously building the value of his image and overall brand

24   by carefully scrutinizing the products and services he is asked to endorse. This highly selective process

25   has established Ice Cube’s name and image as a respected brand in multiple categories, ranging from

26   music to sports. Robinhood is the antithesis of everything that Ice Cube stands for. It represents corporate

27   greed on a massive scale. In Ice Cube’s view, Robinhood is a textbook example of a greedy corporation

28   taking advantage of its unwitting consumers. Despite Ice Cube’s written demand that Defendants cease


                                                       3
                                                   COMPLAINT
                  Case 3:21-cv-02304-LB Document 1 Filed 03/31/21 Page 4 of 12



 1   and desist from their continued commercial use of his image and likeness, they shockingly failed and

 2   refused to do so. Knowing that Ice Cube was offended and wished his image and likeness to be removed

 3   should have been enough for Robinhood to do the right thing. But Robinhood just doesn’t care about

 4   people – whether they are famous or not. Robinhood and its puppet Robinhood Financial act with

 5   impunity out of malice and greed, under the mistaken belief that they are above the law. Given their

 6   intransigence, Ice Cube now brings this action to set the record straight: Robinhood is a scam that Ice

 7   Cube wants nothing to do with.

 8                                            JURISDICTION AND VENUE

 9          8.       This is an action arising under the Lanham Act, 15 U.S.C. § 1121, California Civil Code

10   § 3344.1, and California common law.

11          9.       This Court has federal question subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331

12   and 1338.

13          10.      This Court has supplemental jurisdiction over the California Civil Code and common law

14   claims pursuant to 28 U.S.C. § 1367(a).

15          11.      Defendants are subject to personal jurisdiction in California.

16          12.      Venue is proper in this district under 28 U.S.C. § 1391(b) and (c) because the events

17   giving rise to the claims occurred in this district, Defendants’ principal place of business is in this

18   district, Defendants engaged in their wrongful acts and infringement on Plaintiff’s rights in this district,

19   and Defendants are subject to personal jurisdiction in this district.

20                                                 THE PARTIES

21          13.      Plaintiff Ice Cube is, and at relevant times was, a citizen of a California, residing in the

22   City of Los Angeles, Los Angeles County, California.

23          14.      Plaintiff alleges, on information and belief, that Defendant Robinhood is a Delaware

24   corporation and is headquartered in this district, in the City of Menlo Park, San Mateo County,

25   California.

26          15.      Plaintiff alleges, on information and belief, that Defendant Robinhood Financial is a

27   Delaware limited liability company and is headquartered in this district, in the City of Menlo Park, San

28   Mateo County, California.


                                                        4
                                                    COMPLAINT
                  Case 3:21-cv-02304-LB Document 1 Filed 03/31/21 Page 5 of 12



 1          16.      Plaintiff alleges, on information and belief, that Defendant Robinhood Financial is a

 2   wholly owned subsidiary of Robinhood.

 3                                             GENERAL ALLEGATIONS

 4          17.      Ice Cube is a world-renowned artist. Ice Cube first achieved recognition and commercial

 5   success as one of the founding members of the pioneering rap group N.W.A. in 1987. In 1990, Ice Cube

 6   embarked on a successful solo recording career. Among Ice Cube’s many chart-topping albums, his

 7   1992 album The Predator featured his certified-platinum single “Check Yo Self.”

 8          18.      “Check Yo Self” has become one of Ice Cube’s signature recordings and is an indelible

 9   part of his image and likeness. Indeed, the lyric and phrase “Check Yo Self” has become nothing less

10   than Ice Cube’s catchphrase. If Ice Cube uses his signature catchphrase, “Check Yo Self,” the public

11   has come to understand that he “means business” and is serious.

12          19.      In addition to his successful music career, Ice Cube has also regularly worked as an actor

13   in motion pictures, beginning with 1991’s highly regarded Boyz n the Hood.

14          20.      Ice Cube has also leveraged his image and likeness in successful entrepreneurial

15   endeavors. For instance, in 2017, Ice Cube co-founded Big3, a 3-on-3 basketball league that went on to

16   achieve great success.

17          21.      Most importantly, Ice Cube has devoted his life to the cause of social justice and civil

18   rights, standing up for the disenfranchised in American society. In 2020, Ice Cube’s social activism

19   culminated in the publishing of A Contract with Black America, a covenant to right the centuries of

20   wrongs that have been inflicted on Black Americans.

21          22.      The image of Ice Cube is famous and valuable.

22          23.      The likeness of Ice Cube is famous and valuable.

23          24.      “Ice Cube” is further a registered trademark with the United States Patent and Trademark

24   Office, bearing the Registration Number 3717252. This registered trademark underscores the fame and

25   value attributable to Ice Cube’s brand and persona.

26          25.      Ice Cube’s business partner, Jeff Kwatinetz, is a civil rights attorney who recently filed a

27   class action lawsuit against Robinhood, and has publicly voiced his disapproval of Robinhood and its

28   business practices on several media outlets. It is public knowledge that Mr. Kwatinetz is associated with


                                                        5
                                                    COMPLAINT
                  Case 3:21-cv-02304-LB Document 1 Filed 03/31/21 Page 6 of 12



 1   Ice Cube, as they partnered in developing the highly successful Big3 basketball league.

 2          26.      On March 8, 2021, Defendants impermissibly used Ice Cube’s image and likeness in

 3   connection with an advertisement (the “Advertisement”) for Robinhood’s financial services and

 4   products on the “Robinhood Snacks” website and app. The Advertisement uses Ice Cube’s image and

 5   likeness, including his signature catch phrase, in order to create the false impression that Ice Cube

 6   actually endorses Robinhood, its products, and its services. A true and correct copy of the

 7   Advertisement is attached hereto as Exhibit 1.

 8          27.      The Advertisement creates the false impression that Ice Cube supports and endorses

 9   Robinhood’s products and services. This is especially true as the Advertisement (mis)quotes the most

10   well-known lyric from Ice Cube’s hit single, “Check Yo Self.” In truth, Ice Cube absolutely does not,

11   and never would, support Robinhood’s products and services.

12          28.      The fact that the Advertisement suggests that Ice Cube endorses Robinhood and its

13   services and products is supported by the fact the Robinhood has a demonstrable pattern and practice of

14   using established celebrities, such as Nas and Jay-Z, to endorse its products and services. Robinhood

15   brazenly relied on its well-publicized association with such prominent rappers when it unlawfully used

16   Ice Cube’s image and likeness to create the false impression that Ice Cube supports and endorses

17   Robinhood’s products and services.

18          29.      Moreover, on information and belief, Robinhood and Robinhood Financial specifically

19   sought to punish and make an example out of Ice Cube due to the fact that his business partner, Jeff

20   Kwatinetz, had sued Robinhood and publicly held the company to account. Although Ice Cube has no

21   involvement in that lawsuit, Defendants’ resulting actions speak volumes about their petty, vindictive,

22   and malicious nature.

23          30.      At no time prior has Ice Cube authorized Defendants to use his image or likeness for

24   commercial purposes of any sort, let alone the Advertisement.

25          31.      On March 10, 2021, Ice Cube notified Defendants in writing that the use of his image and

26   likeness in the Advertisement was not authorized. Ice Cube demanded that Defendants immediately

27   cease and desist from any further unauthorized uses of his image and likeness.

28          32.      Despite this notice, Defendants have continued to exploit Ice Cube’s image and likeness


                                                       6
                                                   COMPLAINT
                   Case 3:21-cv-02304-LB Document 1 Filed 03/31/21 Page 7 of 12



 1   without permission from Ice Cube and without compensating Ice Cube, causing significant damage to

 2   Ice Cube and adversely affecting the value of Ice Cube’s image and likeness.

 3

 4                                              FIRST CLAIM FOR RELIEF

 5                                  (For Violation of Lanham Act Under 15 U.S.C. § 1125(a))

 6           33.      Plaintiff incorporates by reference all preceding paragraphs of this Complaint at if set

 7   forth in full in this claim.

 8           34.      Ice Cube’s image and likeness has secondary meaning, as that term is understood

 9   in trademark law. As described above, Defendants have falsely used Ice Cube’s likeness in the

10   Advertisement, creating the false impression that Ice Cube endorses Robinhood and its products and

11   services. Members of the public have come to recognize Ice Cube’s image and likeness as belonging to

12   him. This was done to promote and attract customers to Defendants’ website , products, and services,

13   and to thereby generate revenue for Defendants. Thus, this was done in furtherance of Defendants’

14   commercial benefit. Ice Cube is in the business of commercializing his identity and selling his image,

15   likeness and identity to reputable brands and companies for profit. By virtue of Ice Cube’s use of his

16   image, likeness, and identity to build his brand, his image and likeness have acquired a distinctiveness

17   through secondary meaning. Ice Cube’s image and likeness either suggests the basic nature of his

18   product or service, identifies the characteristics of his product or service, or suggests the characteristics

19   of his product or service that requires an effort of the imagination by the consumer in order to be

20   understood as descriptive.

21           35.      The goodwill and reputation associated with Ice Cube’s image and likeness has

22   continuously grown throughout the general public. Ice Cube’s image and likeness are now known

23   throughout the United States, the State of California, and the world, as a source of origin for his services

24   and endorsements.

25           36.      Defendants use of Ice Cube’s image and likeness is designed to create and does create the

26   false and deceptive commercial impression that Defendants and their products are associated with and/or

27   endorsed by Ice Cube. The use by Defendants of Ice Cube’s image and likeness is likely to cause

28   confusion, mistake, or deception of consumers as to Ice Cube’s endorsement of goods and services.


                                                         7
                                                     COMPLAINT
                  Case 3:21-cv-02304-LB Document 1 Filed 03/31/21 Page 8 of 12



 1          37.      The image and likeness of Ice Cube are famous and valuable.

 2          38.      The image and likeness of Ice Cube are the sole property of Ice Cube.

 3          39.      Consumers are likely to be attracted to Defendants’ products and services through the

 4   Advertisement, creating an initial interest in the products and services upon seeing them and creating a

 5   lasting appreciation, believing them to endorsed by or otherwise associated with Ice Cube, thereby

 6   resulting in consumer confusion. Defendants’ conduct will damage Ice Cube’s ability to enjoy,

 7   maintain, and exploit his hard-won recognition - and indeed, threatens to disrupt his contractual

 8   relationships with current and pending third-party endorsements.

 9          40.      By Defendants’ conduct alleged here, Defendants have wrongfully appropriated for

10   themselves the business and goodwill value that properly belongs to Ice Cube and that Ice Cube has

11   invested time, money, and energy in developing.

12          41.      By reason of Defendants’ acts of unfair competition as alleged herein, Ice Cube has

13   suffered and will continue to suffer substantial monetary damage to his business in the form of diversion

14   of trade, loss of profits, and a dilution in the value of his rights and reputation, all in amounts which are

15   not yet ascertainable but which are estimated to be not less than the jurisdictional minimum of this court.

16          42.      By virtue of Defendants’ acts hereinafter described, Defendants have committed, and are

17   continuing to commit, unlawful, unfair, and fraudulent acts in violation of, inter alia, 15 U.S.C. §

18   1125(a).

19          43.      Defendants’ acts of unfair competition in violation of 15 U.S.C. § 1125(a) have caused,

20   and will continue to cause, damage and irreparable harm to Ice Cube (as described above) and are likely

21   to continue unabated, thereby causing further damage and irreparable harm to Ice Cube, and to the

22   goodwill associated with Ice Cube’s valuable and well-known image and likeness; and Ice Cube’s

23   business relationships, unless preliminarily and permanently enjoined and restrained by the Court.

24          44.      Ice Cube has no adequate remedy at law and will suffer irreparable injury if Defendants

25   are allowed to continue to engage in the wrongful conduct herein described.

26                                           SECOND CLAIM FOR RELIEF

27                                  (For Violation of California Civil Code § 3344 (a))

28          45.      Plaintiff incorporates by reference all preceding paragraphs of this Complaint as if set


                                                        8
                                                    COMPLAINT
                   Case 3:21-cv-02304-LB Document 1 Filed 03/31/21 Page 9 of 12



 1   forth in full in this claim.

 2           46.      California Civil Code § 3344(a) provides:

 3           “Any person who knowingly uses another’s name, voice, signature, photograph, or

 4           likeness, in any manner on or in products, merchandise, or goods, or for purposes of

 5           advertising or selling, or soliciting purchases of products, merchandise, goods or services,

 6           without such person’s prior consent, or, in the case of a minor, the prior consent of his

 7           parent or legal guardian, shall be liable for any damages sustained by the person or persons

 8           injured as a result thereof. In addition, in any action brought under this section, the person

 9           who violated the section shall be liable to the injured party or parties in an amount equal to

10           the greater of seven hundred fifty dollars ($750) or the actual damages suffered by him or

11           her as a result of the unauthorized use, and any profits from the unauthorized use that are

12           attributable to the use and are not taken into account in computing the actual damages. In

13           establishing such profits, the injured party or parties are required to prove his or her

14           deductible expenses. Punitive damages may also be awarded to the injured party or parties.

15           The prevailing party in any action under this section shall also be entitled to attorney’s fees

16           and costs.”

17           47.      Defendants’ conduct alleged above, constitutes a violation of Section 3344 of the

18   California Civil Code, because Defendants knowingly used Ice Cube’s image and likeness for

19   commercial purposes without authorization.

20           48.      Each such use was unequivocally and directly for purposes of advertising or selling, or

21   soliciting purchases of products, merchandise, goods or services by Defendants, such that prior consent

22   was required.

23           49.      As a direct and proximate result of Defendants’ wrongful acts, Ice Cube has been

24   damaged in an amount that is not yet fully ascertainable, but which exceeds the jurisdictional minimum

25   of this court.

26           50.      Ice Cube is informed and believes and based thereon alleges that Defendants in

27   committing the above described actions, acted willfully, maliciously, and oppressively, and with full

28   knowledge of the adverse effects of their actions on Ice Cube, and with willful and deliberate disregard


                                                        9
                                                    COMPLAINT
                Case 3:21-cv-02304-LB Document 1 Filed 03/31/21 Page 10 of 12



 1   for the consequences to Ice Cube. Moreover, Ice Cube is informed and believes that Defendants’

 2   officers, directors, and/or managers authorized and ratified the foregoing wrongful acts. By reason

 3   thereof, Ice Cube is entitled to recover punitive and exemplary damages from Defendants in an amount

 4   to be determined at the time of trial.

 5           51.      Ice Cube also seeks a preliminary and permanent injunction to prohibit Defendants from

 6   any further use of his image and likeness for Defendants’ advantage.

 7                                             THIRD CLAIM FOR RELIEF

 8                         (For Misappropriation of Likeness under California Common Law)

 9           52.      Plaintiff incorporates by reference all preceding paragraphs of this Complaint as if set

10   forth in full in this claim.

11           53.      Defendants’ conduct alleged above, constitutes a violation of Ice Cube’s common law

12   rights of publicity, because Defendants knowingly used Ice Cube’s image and likeness for their

13   advantage and without his authorization.

14           54.      As a direct and proximate result of Defendants’ wrongful acts, Ice Cube has been

15   damaged in an amount that is not yet fully ascertainable, but which exceeds the jurisdictional minimum

16   of this court.

17           55.      Ice Cube is informed and believes and based thereon alleges that Defendants in

18   committing the above described actions, acted willfully, maliciously, and oppressively, and with full

19   knowledge of the adverse effects of their actions on Ice Cube, and with willful and deliberate disregard

20   for the consequences to Ice Cube. Moreover, Ice Cube is informed and believes that Defendants’

21   officers, directors, and/or managers authorized and ratified the foregoing wrongful acts. By reason

22   thereof, Ice Cube is entitled to recover punitive and exemplary damages from Defendants in an amount

23   to be determined at the time of trial.

24                                            FOURTH CLAIM FOR RELIEF

25                 (For Unfair Competition under California Business and Professions Code §§ 17200)

26           56.      Plaintiff incorporates by reference all preceding paragraphs of this Complaint as if set

27   forth in full in this claim.

28           57.      The aforementioned acts and practices of Defendants as set forth above constitute unfair,


                                                       10
                                                    COMPLAINT
                 Case 3:21-cv-02304-LB Document 1 Filed 03/31/21 Page 11 of 12



 1   unlawful, wrongful and fraudulent business practices in violation of California’s Unfair Competition

 2   Law (“UCL”), Business and Professions Code §§ 17200, et seq.

 3          58.     As a direct and proximate result of Defendants’ unfair business practices, as set forth

 4   herein, Ice Cube has lost money or property as a result of Defendants’ multiple violations of the UCL,

 5   and has suffered, and will continue to suffer injury in an amount to be proven at trial.

 6          59.     Ice Cube seeks restitution of all amounts wrongfully obtained by Defendants as a result

 7   of the aforementioned conduct.

 8          60.     Ice Cube is informed and believes that Defendants have engaged, and are continuing to

 9   engage, in unfair competition as prohibited by California Business and Professions Code §§ 17200, et

10   seq., including without limitation engaging in the aforementioned acts and practices which are patently

11   unfair, fraudulent, unlawful, substantially injurious to the general public, and offensive to public policy.

12          61.     As a direct and proximate result of Defendants actions, Ice Cube is entitled to injunctive

13   relief against Defendants and all those in concert with them to enjoin the aforementioned conduct, and

14   for restitution according to proof.

15                                           PRAYER FOR RELIEF

16          WHEREFORE, the Plaintiff prays for judgment against the Defendants that:

17          a.      Defendants be preliminarily and permanently enjoined from committing the acts alleged

18                  herein in violation of 15 U.S.C. § 1125, California Civil Code § 3344.1, and California

19                  common law;

20          b.       Defendants be ordered to pay Plaintiff’s actual, consequential, incidental, and special

21                  damages, as well as the Defendants’ profits attributable to the violations alleged;

22          c.      Defendants be ordered to pay Plaintiff’s attorneys’ fees and costs to the extent available

23                  under the statutes sued hereunder;

24          d.      Plaintiff be awarded punitive damages; and

25          e.      Plaintiff be awarded such other and further relief as the Court deems just and

26                  proper.

27   ///

28   ///


                                                      11
                                                   COMPLAINT
             Case 3:21-cv-02304-LB Document 1 Filed 03/31/21 Page 12 of 12



 1                                                   JURY DEMAND

 2         Plaintiff respectfully requests a jury trial on all issues triable thereby.

 3

 4   DATED: March 31, 2021                                 By: /s/M. Taitelman
                                                           Michael A. Taitelman
 5                                                         Sean M. Hardy
                                                           FREEDMAN + TAITELMAN, LLP
 6                                                         1801 Century Park West, Fifth Floor
                                                           Los Angeles, CA 90067
 7                                                         Tel: (310) 201-0005
                                                           Fax: (310) 201-0045
 8                                                         mtaitelman@ftllp.com
                                                           smhardy@ftllp.com
 9                                                         Attorneys for Plaintiff O’Shea Jackson, Sr.
                                                           (p/k/a “Ice Cube”)
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                      12
                                                   COMPLAINT
